DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

	This Office Action is in response to the remarks and amendments filed on 1/4/2022.  Claims 1-8 are canceled.  Claims 11-15 are added. Accordingly, claims 9-15 are pending for consideration in this Office Action.

Response to Amendment

Specification

The specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 CFR 1.821 through 1.825, must have text written plainly and legibly either by a typewriter or machine printer in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6) in portrait orientation and presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition; and only a single column of text.  See 37 CFR 1.52(a) and (b).

The application papers are objected to because the amendments to the specifications is/are not clearly legible because the font color of the amended language is lighter than the font color of the original language.

A legible substitute and/or clean copy of the specification in compliance with 37 CFR 1.52(a) and (b) and 1.125 is required.

Claim Rejections - 35 USC § 112
§ 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 14 and 15, the claim limitation “throttle” is not described in the specifications such that one skilled in the art would necessarily conclude Applicant’s possession of the claimed subject matter.  In particular, the disclosure in at least 0043 discloses a “throttling unit” but is silent to a “throttle.”  
Thus, the specification does not provide sufficient details such that one of ordinary skill in the art would understand what mechanical structures perform(s) the claimed function associated with the alleged throttle. 
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
		 
§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 9, the recitation of at least  “...causing the low-pressure electronic expansion valve to gradually decrease an opening degree at a preset step size, until the low-pressure electronic expansion valve is closed; and then causing the high-pressure electronic expansion valve to be opened, adjusting the high-pressure 
 “...causing the high-pressure electronic expansion valve to gradually decrease the opening degree at a preset step size, until the high-pressure electronic expansion valve is closed; and then causing the low-pressure electronic expansion valve to be opened, adjusting the low-pressure electronic expansion valve to a preset initial opening degree, and after maintaining the preset initial opening degree for a preset time length, causing the low-pressure electronic expansion valve to gradually increase the opening degree at the preset step size, until the low-pressure electronic expansion valve is opened to a maximum opening degree,” renders the claim indefinite because the use of functional language in the claim fails "to provide a clear-cut indication of the scope of the subject matter embraced by the claim."
In this instance the claim merely recites a description of a problem to be solved or a function or result achieved by the invention, and thus the boundaries of the claim scope are unclear.  Further, without reciting and/or disclosing the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. See MPEP 2173.05(g)
Particularly the claim and/or disclosure does not recite the structure that controls and/or cause an expansion valve to open or close.  The claim and/or disclosure does not recite the structure that determines a duration of time.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding Claim 9, the recitation of “...the high-pressure electronic expansion valve and the low-pressure electronic expansion valve are respectively arranged in series in the high-pressure gas pipe section and the low-pressure gas pipe section, so as to gradually be opened and closed during air conditioning mode switching to reduce a differential pressure between before and after a mode conversion operation,” renders the claim unclear because it is apparent by inspection of at least fig 2 that the respective high-pressure electronic expansion valves and the low-pressure electronic expansion valves are not arranged in a serial configuration. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Please amend for clarity.

Regarding Claims 10, the recitation of at least  “...upon receiving the switching instruction of switching from the cooling mode to the heating mode, causing the low-pressure solenoid valve to be closed, and opening the high-pressure solenoid valve when causing the high-pressure electronic expansion valve to be opened to the maximum opening degree,” and “...upon receiving the switching instruction of switching from the heating mode to the cooling mode, causing the high-pressure solenoid valve to be closed, and opening the low-pressure solenoid valve; when causing the low-pressure electronic expansion valve  to be opened to the maximum opening degree,” renders the claim indefinite because the use of functional language in the claim fails "to provide a clear-cut indication of the scope of the subject matter embraced by the claim."
In this instance the claim merely recites a description of a problem to be solved or a function or result achieved by the invention, and thus the boundaries of the claim scope are unclear.  Further, without reciting and/or disclosing the particular structure, materials or steps that accomplish the function or achieve the result, all means or 
Particularly the claim and/or disclosure does not recite the structure that controls and/or cause an expansion valve to open or close.  The claim and/or disclosure does not recite the structure that determines a duration of time.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 14 and 15, the recitation of “throttle” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of “throttle” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (US2010/0101256) in view of Nassbaum (US3392542).

Regarding Claim 9, as best understood, Kawano teaches control method of a mode switcher [30; fig 1] in a heat recovery multi-split air conditioning system [fig 1], the heat recovery multi-split air conditioning system comprising an outdoor unit [20; 0059]; an indoor unit [40; 0059] and the mode switcher [30], wherein the outdoor unit is 
wherein the mode switcher comprises at least one mode conversion branch wherein the at least one mode conversion branch comprises: a liquid pipe section [40], a high-pressure gas pipe section [14] and a low-pressure gas pipe section [15], 
both ends of the liquid pipe section are respectively configured to connect a main liquid pipe [11] and a branch liquid pipe [16; fig 1], 
one end of the high-pressure gas pipe section [15] and one end of the low- pressure gas pipe section [14] are respectively configured to connect a main high- pressure gas pipe [11] and a main low-pressure gas pipe [12; fig 1], another end of the high-pressure gas pipe section [15] and another end of the low-pressure gas pipe section [14] are configured to connect with a branch gas pipe [17; fig 1],
the mode switcher further comprises a high- pressure electronic valve [31] and a low-pressure electronic valve [32], the high-pressure electronic valve and the low-pressure electronic valve are respectively arranged in series in the high-pressure gas pipe section and the low-pressure gas pipe section so as to gradually be opened and closed during air conditioning mode switching to reduce a differential pressure between before and after a mode conversion operation [0067; 0068; fig 1];
wherein the control method comprises at least one of the following steps (a) and (b):
(a) 	upon receiving a switching instruction of switching from a cooling mode to a heating mode, controlling the low-pressure electronic expansion valve [32] to gradually decrease an opening degree at a preset step size, until the low-pressure electronic expansion valve is closed; and then controlling the high-pressure electronic expansion 
(b)	upon receiving a switching instruction of switching from the heating mode to the cooling mode, causing the high-pressure electronic expansion valve [31] to gradually decrease the opening degree at a preset step size, until the high-pressure electronic expansion valve is closed; and then causing the low-pressure electronic expansion valve [32]to be opened, adjusting the low-pressure electronic expansion valve to a preset initial opening degree, and after maintaining the preset initial opening degree for a preset time length, causing the low-pressure electronic expansion valve to gradually increase the opening degree at the preset step size, until the low-pressure electronic expansion valve is opened to a maximum opening degree [0095; 0107; figs. 1 & 2].
  Kawano does not explicitly teach where the electronic valves are electronic expansion valves;
However, Nussbaum teaches refrigeration system [fig 1] having where an electronic expansion valve [25] is arranged on a liquid line [col 3, lines 34-50; fig 1].  Nussbaum teaches that it is known in the field of endeavor of refrigeration that electronic expansion valves regulate flow of liquid refrigerant to a heat exchanger and thereby constitute a cooling operation [col 3, lines 16-33].  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kawano to have where the electronic valves are electronic expansion 

Regarding Claim 10, as best understood, Kawano, as modified, teaches the invention of Claim 9 above and Kawano teaches wherein at least one mode conversion branch comprises a high pressure solenoid valve [33] and a low-pressure solenoid valve [34], and the high-pressure solenoid valve, and the low-pressure solenoid valve are respectively connected in parallel with the high-pressure electronic expansion valve [31] and the low-pressure electronic expansion valve [32] through bypass pipelines [fig 1]; and the control method further comprises: 
upon receiving the switching instruction of switching from the cooling mode to the heating mode, causing the low-pressure solenoid valve [34] to be closed, and opening the high-pressure solenoid valve [33\ when causing the high-pressure electronic expansion valve to be opened to the maximum opening degree; upon receiving the switching instruction of switching from the heating mode to the cooling mode, causing the high-pressure solenoid valve [33] to be closed, and opening the low-pressure solenoid valve [34]; when causing the low-pressure electronic expansion valve  to be opened to the maximum opening degree [0095; 0107; figs. 1 & 2].

Regarding Claim 11, Kawano, as modified, teaches the invention of Claim 9 above and Kawano teaches wherein the liquid pipe section is further connected with a supercooling pipe [52] in series so as to perform heat exchange on a refrigerant of the liquid pipe section and a refrigerant led from the main liquid pipe to the main low-pressure gas pipe [0011; fig 1].

Regarding Claim 12, Kawano, as modified, teaches the invention of Claim 9 above and Kawano teaches wherein all mode conversion branches are connected in parallel, in series, or in series-parallel form through the main liquid pip the main high-pressure gas pipe and the main low-pressure gas pipe [fig. 1].

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (US2010/0101256) and Nassbaum (US3392542) as applied to claim 5 above, and further in view of Kajimaru et al. (JPH06273002A).

Regarding Claim 13, Kawano, as modified, teaches the invention of Claim 9 above but does not teach wherein a muffler is arranged on at least one of the main high-pressure gas pipe and the main low-pressure gas pipe connecting the mode switcher.
However, Kajimaru teaches a refrigeration cycle [0001] having a muffler [13] arranged on a high-pressure gas pipe [0011; fig 1]  Kajimaru teaches that it is known in the field of endeavor of refrigeration that a muffler erases the flow of noise of refrigerant moving through the system [0003; see also MPEP 2144.04 VIB A where it known that duplication of working parts of a device involve only routine skill in the art and thus a muffler can be disposed on high pressure pipe and a low pressure pipe. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kawano to have wherein a muffler is arranged on at least one of the main high-pressure gas pipe and the main low-pressure gas pipe connecting the mode switcher in view of the teachings of Kajimaru in order to erase the flow of noise of refrigerant moving through the system.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (US2010/0101256) and Nassbaum (US3392542) as applied to claim 9 above, and further in view of Eguchi et al. (US2016/0305680).

Regarding Claim 14, as best understood, Kawano, as modified, teaches the invention of Claim 9 above and teaches where the liquid pipe section is further connected with a supercooling pipe in series [As modified above, see the rejection of claim 1 above for detailed discussion].  Kawano does not teach a first bypass pipeline led from the main liquid pipe to the main low-pressure gas pipe, the first bypass pipeline is connected with the supercooling pipe and performs heat exchange, and a filter and a supercooling throttling unit, are arranged in series in the first bypass pipeline.
However, Eguchi teaches a refrigeration apparatus [0001] having a first bypass pipeline [P10] led from a main liquid pipe [11] to a main low-pressure gas pipe [12], the first bypass pipeline is connected with a supercooling pipe [P9] and performs heat exchange, and a filter [F12] and a supercooling throttling unit [EV3], are arranged in series in the first bypass pipeline [0131-0136; fig 4]. Eguchi teaches that it is known in the field of endeavor of refrigeration that this arrangement provides a switching unit that inhibits refrigerant sound and provides safety [0006].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Kawano to  have a first bypass pipeline led from the main liquid pipe to the main low-pressure gas pipe, the first bypass pipeline is connected with the supercooling pipe and performs heat exchange, and a filter and a supercooling throttling unit, are arranged in series in the first bypass pipeline in view of the teachings of Eguchi in order to provide a switching unit that inhibits refrigerant sound and provides safety.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (US2010/0101256) and Nassbaum (US3392542) as applied to claim 9 above, and further in view of Kim (US2008/0092572).

Regarding Claim 15, Kawano, as modified, teaches the invention of Claim 9 above but does not teach a [second] bypass pipeline arranged between the main high-pressure gas pipe and the main low-pressure gas pipe, and wherein a gas bypass solenoid valve and a throttling unit are arranged in series in the second bypass pipeline.
However, Kim teaches an air conditioner [fig 1] having a bypass pipeline arranged between a main high-pressure gas pipe [63] and a main low-pressure gas pipe [75], and wherein a gas bypass solenoid valve and a throttling unit are arranged in series in the second bypass pipeline [Drawing I] for the obvious advantage of balancing pressure between the high and low pressure gas lines. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Kawano to  have a [second] bypass pipeline arranged between the main high-pressure gas pipe and the main low-pressure gas pipe, and wherein a gas bypass solenoid valve and a throttling unit are arranged in series in the second bypass pipeline in view of the teachings of Kim in order to balance pressure between the high and low  pressure gas lines.

    PNG
    media_image1.png
    737
    639
    media_image1.png
    Greyscale


Drawing I


Response to Arguments
a)
On pages 7-9 of the remarks, Applicant argues with respect to Claim 1 that Kawano et al. (US2010/0101256, hereinafter “Kawano”) does not teach " upon receiving a switching instruction of switching from a cooling mode to a heating mode, causing the low-pressure electronic expansion valve to gradually decrease an opening degree at a preset step size, until the low-pressure electronic expansion valve is closed."  Applicant's arguments have been considered but are not persuasive. 

MPEP 2141-2144 explains Obviousness Rejections  

In response to Applicant's arguments, Applicant appears to make an argument regarding a limitation that includes the low-pressure electronic expansion valve but supports the arguments with reference to the high-pressure electronic expansion valve.  Thus, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  
The fact that Applicant has not disclosed how the purported functions are carried out makes it problematic to distinguish how the claimed invention is differs from the prior art.  However, Kawano teaches valve operation in a cooling mode at 0095 and teaches valve operation in a heating mode at 0107.  One skilled in the art would recognize that the function of the valve operation is carried out by operation of the system when the systems switches from the cooling mode to the heating mode.  Accordingly, the rejection is maintained.



b)

On pages 9-10 of the remarks, Applicant argues with respect to Claim 1 that Kawano et al. (US2010/0101256, hereinafter “Kawano”) does not teach " then causing the high-pressure electronic expansion valve to be opened, adjusting the high-pressure electronic expansion valve to a preset initial opening degree, and after maintaining the preset initial opening degree for a preset time length, causing the high-pressure electronic expansion valve to gradually increase the opening degree at the preset step size, until the high-pressure electronic expansion valve is opened to a maximum opening degree;."  Applicant's arguments have been considered but are not persuasive. 

MPEP 2141-2144 explains Obviousness Rejections  

In response to Applicant's arguments, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
The fact that Applicant has not disclosed how the purported functions are carried out makes it problematic to distinguish how the claimed invention is differs from the prior art.  
Accordingly, the rejection is maintained.






c)

On pages 10-11 of the remarks, Applicant argues with respect to Claim 1 that Kawano et al. (US2010/0101256, hereinafter “Kawano”) does not teach " upon receiving a switching instruction of switching from the heating mode to the cooling mode, causing the high-pressure electronic expansion valve to gradually decrease the opening degree at a preset step size, until the high-pressure electronic expansion valve is closed."  Applicant's arguments have been considered but are not persuasive. 

MPEP 2141-2144 explains Obviousness Rejections  

In response to Applicant's arguments, Applicant appears to make an argument regarding a limitation that includes the high-pressure electronic expansion valve but supports the arguments with reference to the low-pressure electronic expansion valve.  Thus, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  
The fact that Applicant has not disclosed how the purported functions are carried out makes it problematic to distinguish how the claimed invention is differs from the prior art.  However, Kawano teaches valve operation in a cooling mode at 0095 and teaches valve operation in a heating mode at 0107.  One skilled in the art would recognize that the function of the valve operation is carried out by operation of the system when the systems switches from the heating mode to the cooling mode.  Accordingly, the rejection is maintained.



d)

On pages 10-11 of the remarks, Applicant argues with respect to Claim 1 that Kawano et al. (US2010/0101256, hereinafter “Kawano”) does not teach " then causing the low-pressure electronic expansion valve to be opened, adjusting the low-pressure electronic expansion valve to a preset initial opening degree, and after maintaining the preset initial opening degree for a preset time length, causing the low-pressure electronic expansion valve to gradually increase the opening degree at the preset step size, until the low-pressure electronic expansion valve is opened to a maximum opening degree."  Applicant's arguments have been considered but are not persuasive. 

MPEP 2141-2144 explains Obviousness Rejections  

In response to Applicant's arguments, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
The fact that Applicant has not disclosed how the purported functions are carried out makes it problematic to distinguish how the claimed invention is differs from the prior art.  
Accordingly, the rejection is maintained.

e)

On pages 13-15 of the remarks, Applicant’s arguments with respect to clams 14 and 15 are rendered moot because of the as-filed amendments.

For at least the reasons above, claims 9-15 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763